Exhibit 10.2 LOAN AGREEMENT SERVICE TEAM INC 7121 Engineer Road San Diego, California 92111 (855) 830-8111FAX (858) 4297665 August 25, 2011 N O T E This Agreement made on the 25th day of August, 2011, between Hallmark Venture Group, Inc. and Service Team Inc. Hallmark Venture Group, Inc. agrees to loan monies to Service Team Inc. from time to time on an open account basis.The money advances will be at no interest and may be repaid from time to time as funds from the company are available. Hallmark Venture Group, Inc. By: /s/Robert L. Cashman Robert L. Cashman, President Service Team Inc. By: /s/Carlos Arreola Carlos Arreola, President
